Citation Nr: 1609203	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  15-00 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than March 26, 2014 for dependency and indemnity compensation (DIC). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1953 to November 1977.  He died in October 2012. The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a notification letter dated September 25, 2014 from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in October 2012; the appellant applied for DIC benefits on October 22, 2012.

2.  In November 2012, the RO sent a letter requesting information regarding whether the appellant lived with the Veteran from the date of their marriage until his death; although the full letter does not appear in the electronic claims file, the response page that includes the date of claim, October 22, 2012, appears in the file; the response page was signed by the appellant on December 17, 2012.

3.  On February 22, 2013, the RO sent a letter notifying the appellant that DIC was denied because she had not provided the evidence necessary to grant the claim; the appellant did not timely appeal and the decision became final.

4.  On March 26, 2014, the appellant provided the evidence needed to grant the claim; the RO treated the statement as a claim to reopen and granted DIC benefits in a notification letter dated September 25, 2014; an effective date of March 26, 2014 was assigned.

5.  The earliest date of claim subsequent to the February 22, 2013 final rating decision denying DIC was the appellant's March 26, 2014 statement; as such, it is the appropriate effective date.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than March 26, 2014 for the award of DIC are not met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.114, 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

A November 2012 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Although this letter in its entirety does not appear in the electronic claims file, there is evidence that the appellant received the letter due to a response received December 26, 2012 that had been signed by the appellant on December 17, 2012 indicating that she would submit further evidence and VA should wait a full 30 days prior to making a decision.  An original decision was rendered on February 22, 2013 denying the claim.  The Veteran did not appeal, and the February 2013 decision became final on February 22, 2014.  

The appellant was provided the opportunity to meaningfully participate in the adjudication of the claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Entitlement to an Earlier Effective Date for DIC

The laws and regulations governing effective dates establish that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(a).

The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2). 

A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160(e) . 

The appellant's original claim for entitlement to DIC was denied on February 22, 2013.  The notification letter sent to the appellant's address on record informed her of the evidence that was missing and that had been asked for previously in a November 26, 2012 letter.  The appellant did not file a notice of disagreement, and the February 2013 decision became final.  See 38 U.S.C.A. § 7105.  

It is acknowledged that the complete copy of the November 2012 letter is not of record, and the appellant alleges that she did not receive the letter.  There is, however, "... no requirement for that document to be contained in the record for the presumption of regularity to apply." Khyn v. Shinseki, 23 Vet. App. 335, 338   (2010).  Rather, the presumption of regularity, under which it is presumed that government officials have properly discharged their official duties, applies where, as here, the RO followed the regular process for notifying the appellant of the need for additional information and there is no indication that the notice was sent to an incorrect address.  Id. at 339  

In February 2014, the RO sent the appellant a letter regarding the Veteran's claim for accrued benefits.  The RO again asked for a statement regarding whether the appellant lived with the Veteran from the time of their marriage to his death and informed the appellant that information was needed to reopen her claim for entitlement to DIC.  

On March 26, 2014, the appellant provided the evidence sought, and DIC benefits were granted in September 2014; the RO assigned an effective date of March 26, 2014, the date of the appellant's claim to reopen the previous denial of the claim.

The appellant filed a notice of disagreement with the effective date in November 2014.

In this case, since the appellant did not file a timely notice of disagreement with the RO's February 2013 decision, it became final and is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A; 7104; Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The appellant has not alleged CUE.  The Board acknowledges the appellant's contention in her January 2015 Form 9 that she did not receive a letter prior to February 22, 2013 or notification of the decision in February 2013 and neither did her representative.  Notably, the Veteran did not retain a representative until November 2013.  In addition, the evidence demonstrates all letters going to her address on record and the address she consistently provided in her correspondence.  Her signature appears on the response page for the notification letter sent following the filing of her October 22, 2012 claim.  

Upon review of the record, the Board concludes that the February 2013 decision is a legal bar to an effective date prior to the date of the claim to reopen the issue of entitlement to DIC. The evidence necessary to grant the claim did not appear in the claims file prior to March 26, 2014 and the earliest date after the February 2013 decision that the appellant expressed intent to reopen her claim for DIC benefits was March 26, 2014, which is the presently assigned effective date. 

Under the controlling law and regulations outlined above, the award of compensation based on a reopened claim may be no earlier than the date of receipt of the claim, or the date entitlement arose, whichever is the latter. 38 C.F.R. § 3.400(r) . Thus, March 26, 2014 is the appropriate effective date, because even if the date that the entitlement arose could be found to precede it, the latter of the two dates controls. 38 C.F.R. § 3.400.  Accordingly, the claim must be denied.  See 38 C.F.R. § 3.400(q)(2), (r); see also Washington v. Gober, 10 Vet. App. 391, 393   (1997); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997).

ORDER

Entitlement to an effective date earlier than March 26, 2014 for DIC is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


